Title: To Thomas Jefferson from Joseph Yznardi, Sr., 20 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exelentisimo Señor

Muy Señor mio, y de mi Respecto
He acudido dos Veses personalmente á el Secretario Interino, y una por escrito, y Siempre le encuentro Ocupado en Asuntos mas Inportantes, y por Miedo de la ausiencia de V.E antes de mi despacho, me estimulo a repetir mi Suplica
la presente Cubre el Asunto de presas en Cadiz, y contuinuasion dela Correspondencía del Viceconsul hasta 8 de Dicienbre qe dirijo á V.E por si Conviniese Adelantar Algo con la llegada del Ministro de la Republica á esta Capital, y el qe prevenga, yo Instruiciones a el dicho Vice Consul consequente á lo qe V.E me Ordene para evitar Confusiones en pretenciones tan Claras y Justas pues la Causas pendian sin dession de tribunal, y reclamadas á mi Instancia por el Govierno Español
tengo el Honor de Repetir á V.E mi Respecto en George town 20 De Marzo de 801 Exmo. Señor BLM de V.E su Obediente Ser[vidor]

Josef Yznardy



editors’ translation

Most Excellent Sir

My most illustrious sir, and with all my respect
I have tried to contact the acting secretary twice in person, and once in writing, and I always find him busy in matters more important, and for fear of  Your Excellency’s absence before my departure, I am compelled to repeat my request.
This letter deals with the issue of prizes in Cadiz, and follows up on the correspondence of the vice consul until the 8th of December, which I forward to Your Excellency in case it would be convenient to put forth something before the arrival of the minister of the French Republic at this capital, and in order that I give instructions to the aforementioned vice consul in accordance to what Your Excellency mandates to avoid confusion in such clear and just claims given that the trials were pending without a decision from the court, and appealed at my instance by the Spanish government.
I have the honor to reiterate to your excellency my respect in Georgetown 20 March 1801 most excellent sir your obedient servant kisses the hand of Your Excellency

Josef Yznardy


